Citation Nr: 0516258	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  95-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the hips, status post bilateral total hip 
replacement surgery, claimed as secondary to ionizing 
radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel





INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957, and from June 1965 to June 1967. This matter 
comes before the Board of Veterans' Appeals (Board), on 
appeal from an August 1994 decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO) in New York, New 
York. The RO denied a claim of entitlement to service 
connection for degenerative joint disease of the bilateral 
hips, claimed as secondary to radiation exposure.

This case was previously before the Board and in September 
2003 and December 2004, it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.


FINDINGS OF FACT

1.  There is no medical evidence tending to show that the 
veteran had a hip disability in service.

2.  There is no competent (medical) evidence persuasively 
showing that the veteran's claimed exposure to radiation in 
service is in any way related to bilateral hip disabilities.

3.  There is no competent (medical) evidence persuasively 
showing that the veteran's current bilateral hip disabilities 
are in any way attributable to service.


CONCLUSION OF LAW

Degenerative joint disease of the hips, status post bilateral 
total hip replacement surgery was not incurred in or 
aggravated by military service nor may such condition be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 112, 1113, 1131, 1137 (West 2002); 38 C.F.R.§§ 3.303, 
3.307, 3.309, 3.311 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the _____ letter, VA notified the veteran of his 
responsibility to submit evidence which showed that his 
conditions were worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claims and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the August 1994 rating decision noted above, a January 
1995 statement of the case and a supplemental statement of 
the case dated in February 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, in a January 2004 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims; he is familiar 
with the law and regulations pertaining to his claims; he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the January 2004 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  While the Court did not specify how 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records for both his periods of 
service are negative for complaints, findings and/or 
diagnosis of a hip disorder.  An x-ray of the veteran's 
lumbosacral spine and pelvis, to include both hips in June 
1954 failed to provide any definite evidence of significant 
pathological bone changes.  Clinical evaluations of the 
veteran's musculoskeletal system on his medical examinations 
for service separation in November 1956 and April 1967 found 
no pertinent abnormalities.  In a November 1956 Report of 
Medical History obtained in connection with his medical 
examination for service separation, the veteran reported that 
he attended atomic weapons school while in service and had 
worked in the atomic weapons field since entering service.

On his initial VA examination in March 1957, no complaints 
and/or findings referable to the veteran's hips were 
recorded.

In May 1996, the veteran presented to a VA outpatient 
treatment clinic with complaints of low back and right hip 
pain for approximately two weeks.  It was noted that he was 
especially concerned about his right hip pain because of a 
THR (total hip replacement).  An x-ray was interpreted to 
reveal bilateral THR in place.  Low back pain and strain to 
right hip (THR) were the pertinent diagnoses.

A VA consultation report dated in June 1996 records the 
veteran's history of bilateral THR.  It further records that 
the veteran currently developed right hip pain while hiking 
after his right foot slipped off a rock causing him to twist 
his hip joint.  Right hip pain secondary to excessive 
twisting was diagnosed.

The veteran was afforded a VA examination in August 1997.  On 
this examination, the veteran reported that during service he 
was exposed to radiation as an atomic weapons assemblyperson.  
He also related that he was present at atomic detonations in 
1955.  He said that over the years subsequent to service his 
hips began to pain him.  He further reported a history of 
bilateral THR's beginning in 1979.  Following a physical 
examination, status post bilateral total hip replacement 
probably secondary to degenerative joint disease was 
diagnosed.

In September 1997, the National Personnel Records Center in 
responding to a VA request for a copy of the veteran's DD 
form 1141, Record of Occupational Exposure to Ionizing 
Radiation, informed the RO that this form was not a matter of 
record.  A similar response was received to a second request 
by the RO in October 2000.

In a letter dated in January 2000, a private physician, Dr. 
A.E.I., reported that he has seen the veteran over the past 
18 years for orthopedic problems including those related to 
severe arthritis.  He noted that the veteran underwent a 
right hip replacement arthroplasty in April of 1982 and in 
November of 1985 underwent a left hip replacement 
arthroplasty.  He further stated that he had been advised 
that the veteran has been exposed to high levels of radiation 
during his military service.  He further stated that there is 
a biologic and physiologic possibility that his degenerative 
arthritis may be related to this ionizing radiation.  He 
added that certainly ionizing radiation couldn't be ruled out 
as a casual factor in his condition.

Dr. J.K.R. in a letter dated in January 2000 reported that 
the veteran had bilateral total hip replacements.  He further 
stated that it is possible that the radiation exposure he 
experienced in New Mexico in 1954 may have contributed to his 
condition.

Analysis

In order for service connection to be granted, it must be 
shown that there is a disability present which is the result 
of disease or injury, which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304 (2004).  A showing of incurrence may be established by 
affirmatively showing inception in service, and each 
disability must be considered on the basis of the places, 
types and circumstances of service as shown by service 
record.  Service connection may be established for any 
disease diagnosed after discharge when all the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303(a), (b), and (c).  

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease will be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, certain diseases shall be considered as service 
connected given participation in a "radiation risk activity" 
as defined in 38 U.S.C.A. § 1112(c) (West 1991).  
Degenerative joint disease, however, is not listed as a 
disease specific to radiation-exposed veterans.  See 
38 U.S.C.A. § 1112(c), (d); 38 C.F.R. §§ 3.309(d), 
3.311(b)(2) (1996).

Here, the veteran's service medical records are negative for 
any hip disorder.  Furthermore, there is no competent medical 
evidence, which unequivocally relates the veteran's current 
hip disorder, clinically manifested many years after service 
and to service or any incident of service origin to include 
any radiation exposure.  At this juncture, the Board observes 
that radiation exposure as claimed by the veteran has not 
been verified by a service department.  We further observe 
that if the veteran had a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2), or a disease specific to radiation-exposed 
veterans under 38 C.F.R. § 3.309(d), then the issue of his 
exposure would be relevant.  However, as the veteran's hip 
disabilities are not listed in 38 C.F.R. § 3.311(b)(2) as 
radiogenic diseases nor in 38 C.F.R. § 3.309(d) as diseases 
specific to radiation-exposed veterans, any further 
development for the purpose of verifying the veteran's 
radiation exposure, if any, is not necessary to resolve his 
current claim.

With respect to this claim, the Board observes that there is 
no competent evidence that the veteran's current bilateral 
hip disorders were either manifested in service, within the 
first both service year following either one of his periods 
of service or, alternatively, subject to presumptive 
incurrence therein as a result of claimed radiation exposure.

Here we acknowledge that two of the veteran's private 
physician have indicated that there is a possibility that the 
severe degenerative arthritis responsible for his current 
bilateral THR may be related to ionizing radiation and/or 
such radiation may have contributed to his bilateral THR.  A 
number of Court cases have provided discussion on this point 
of weighing medical opinion evidence. See Davis v. West, 13 
Vet. App. 178, 185 (1999) (any medical nexus between the 
veteran's in-service radiation exposure and his fatal lung 
cancer years later was speculative at best, even where one 
physician opined that it was probable that the veteran's lung 
cancer was related to service radiation exposure); Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
too speculative to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post- traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).

In essence the statements proffered by the veteran's private 
physicians are too speculative in nature and based on an 
unsubstantiated factual predicate.  As such, they cannot 
serve as competent evidence upon which to grant the benefit 
sought.  Accordingly, service connection for the veteran's 
status post bilateral THR is not warranted.



ORDER

Service connection for degenerative joint disease of the 
hips, status post bilateral total hip replacement surgery, 
claimed as secondary to ionizing radiation exposure is 
denied.

____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


